Heffernan, J.
I concur in the decision to reverse the judgment appealed from and to grant a new trial.
In addition to the questions of negligence and contributory negligence, which, concededly, are for a jury, in my opinion the ease also presents questions of fact as to whether or not at the time of the accident plaintiff and defendant were coemployees and acting within the scope of their employment and whether or not the accident arose out of and in the course of such employment.
Hill, P. J., concurs for a reversal and a new trial, but dissents in an opinion as to the issues to be submitted thereon.